DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 18, 2021 and March 30, 2021 was filed after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claim amendment with request for continued examination on February 24, 2021. Claims 44-46 have been added. Claims 1-46 are currently pending. This communication is considered fully responsive and sets forth below.

Allowable Subject Matter
4.	Claims 1-46 are allowed. 
The following is the reason for examiner’s statement of allowance:

However, in consideration of the claim amendments with arguments/remarks filed February 24, 2021, the information disclosure statement (IDS) submitted on March 18, 2021 and March 30, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the controller is configured to assign, to each UE, a respective minimum combining zone comprising a respective minimum subset of the radio points for use as the combining zone of the combining receiver for receiving uplink transmission from that 
“schedule said multiple UEs to make respective uplink transmissions during the respective same time-and-frequency resource and assign respective UE-specific demodulation reference signal (DM-RS) cyclic shifts to said multiple UEs;” and “wherein each of the UE-specific DM-RS cyclic shifts have an associated distance between that UE-specific DM-RS cyclic shift and each of the other UE-specific DM-RS cyclic shifts, wherein the DM-RS cyclic shifts are assigned to maximize the respective distances,” as specified in claim 15. 
 “schedule said multiple UEs to make respective uplink transmissions during the respective same time-and-frequency resource;” and “wherein the controller is configured to perform transmit power control for the uplink transmissions from the UEs using at least one of the following: a closed-loop UE-specific target signal-to-interference-plus-noise ratio (SINR) that is adapted for each UE based on a power headroom reported for that UE; and  52Attorney Docket No. 3496/100.1749US01a closed-loop UE-specific measured SINR that uses: a signal power measurement based on uplink transmissions from that UE, and an interference-plus-noise measurement based on uplink transmissions from all scheduled UEs,” as specified in claim 29. 
 “the controller is configured to implement a scheduler to schedule uplink transmissions from the UEs;” and “wherein the scheduler is configured to perform link adaptation for uplink transmissions from the UEs by selecting a modulation and coding 
Dependent claims 2-4, 16-28, 30-41, and 43-46 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
							/WEI ZHAO/
Primary Examiner
Art Unit 2473